Case 19-01352   Doc 11   Filed 10/09/19 Entered 10/09/19 13:35:07   Desc Main
                           Document     Page 1 of 4
Case 19-01352   Doc 11   Filed 10/09/19 Entered 10/09/19 13:35:07   Desc Main
                           Document     Page 2 of 4
Case 19-01352   Doc 11   Filed 10/09/19 Entered 10/09/19 13:35:07   Desc Main
                           Document     Page 3 of 4
Case 19-01352   Doc 11   Filed 10/09/19 Entered 10/09/19 13:35:07   Desc Main
                           Document     Page 4 of 4
